DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/23/2020.  Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the claimed limitation “convert at least a portion of Layer 3 out (L3out) content into a common format” does not seem to have any connection with any other element in the claim. Specifically, the usage and the contribution of “the common format of the at least a portion of Layer 3 out (L3out) content” to the functionality of the rest of the elements in the claim are not clear.

 Similarly, the claimed limitations in claims 8, lines 2-4; claim 15, lines 4- 6, are ambiguous as explained in claim 1 above.
In claim 1, line 6 and claims 2-5, line 1, the claimed limitation “at least some L3out fields” is indefinite as it isn’t clear whether the limitation “some” is required or merely an intended aspect. The usage of “some” is unclear, as in what exactly does “some” amounts to. It’s a term of relative degree.
Similarly, in claims 8, line 3; claim 9-12, line 1; claim 15, line 5; claims 16-19, line 2, the claimed limitation “at least some L3out fields” is indefinite as explained in claim 1 above.
Other dependent claims are rejected as being dependent on the rejected base claims.
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection, the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph are overcome.
A statement of reasons for the indication of allowable subject matter is contained in the office action dated 9/3/2020.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument in page 7, regarding “Claims Objections” section, applicant’s amendments filed 11/23/2020 overcome the objections, set forth in the previous Office action. The objections to claims 1, 6-7, 13-14 and 20 are withdrawn.
In response to applicant's argument in page 7, regarding “Rejections under 35 U.S.C. 112” section, applicant fails to fully amend all the claim rejections to overcome the rejections set forth in the office action issued on 9/3/2020. The 35 U.S.C. 112 rejections to the claims are maintained in this office action. Refer to the detailed explanation of the 35 U.S.C. 112 rejections above. Applicant is noted that the scope of the claims of parent case, U.S. Patent No. 10,333,787, and the scope of the claims of the current application are not identical, therefore applicant’s argument that refers to the parent case is not reasonable and is not considered.  
In response to applicant's argument in page 8, regarding "Double Patenting" section, applicant has filed a terminal disclaimer served to overcome the double .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454